Item 1. Schedule of Investments: Putnam Managed High Yield Trust The fund's portfolio 8/31/05 (Unaudited) - CORPORATE BONDS AND NOTES (90.9%)(a) Principal amount Value Advertising and Marketing Services (0.1%) Lamar Media Corp. company guaranty 7 1/4s, 2013 Automotive (3.2%) ArvinMeritor, Inc. notes 8 3/4s, 2012 50,000 51,875 Dana Corp. notes 10 1/8s, 2010 30,000 31,508 Dana Corp. notes 9s, 2011 190,000 207,338 Dana Corp. notes 7s, 2029 15,000 13,223 Delco Remy International, Inc. company guaranty 11s, 2009 40,000 28,200 Delco Remy International, Inc. sr. sub. notes 9 3/8s, 2012 160,000 102,800 Dura Operating Corp. company guaranty Ser. B, 8 5/8s, 2012 75,000 69,375 Ford Motor Co. notes 7.45s, 2031 205,000 163,924 Ford Motor Credit Corp. bonds 7 3/8s, 2011 270,000 266,237 Ford Motor Credit Corp. notes 7 7/8s, 2010 410,000 412,177 General Motors Acceptance Corp. bonds 8s, 2031 140,000 129,521 Meritor Automotive, Inc. notes 6.8s, 2009 115,000 113,275 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 100,000 103,750 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 300,000 340,500 TRW Automotive Inc. sr. sub. notes 11s, 2013 145,000 166,750 Basic Materials (10.3%) AK Steel Corp. company guaranty 7 3/4s, 2012 120,000 111,300 Almatis Investment Holdings Sarl sr. notes 11s, 2013 (Luxembourg) (PIK) 179,869 190,211 ALROSA Finance SA 144A company guaranty 8 7/8s, 2014 (Luxembourg) 125,000 145,938 BCP Crystal US Holdings Corp. sr. sub. notes 9 5/8s, 2014 130,000 147,388 Century Aluminum Co. company guaranty 7 1/2s, 2014 60,000 62,100 Chaparral Steel Co. 144A sr. unsecd. notes 10s, 2013 210,000 220,500 Chesapeake Corp. sr. sub. notes 7s, 2014 EUR 185,000 227,381 Cognis Holding GmbH & Co. 144A sr. notes 9 1/2s, 2014 (Germany) EUR 210,000 286,643 Compass Minerals Group, Inc. company guaranty 10s, 2011 $80,000 88,000 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) 50,000 42,750 Compass Minerals International, Inc. sr. notes stepped-coupon zero % (12 3/4s, 12/15/07), 2012 (STP) 235,000 206,800 Crystal US Holdings, LLC sr. disc. notes stepped-coupon Ser. A, zero % (10s, 10/1/09), 2014 (STP) 80,000 58,000 Equistar Chemicals LP notes 8 3/4s, 2009 95,000 100,938 Equistar Chemicals LP/Equistar Funding Corp. company guaranty 10 1/8s, 2008 290,000 319,363 Georgia-Pacific Corp. bonds 7 3/4s, 2029 75,000 83,531 Georgia-Pacific Corp. company guaranty 9 3/8s, 2013 130,000 145,275 Georgia-Pacific Corp. debs. 9 1/2s, 2011 250,000 296,250 Georgia-Pacific Corp. debs. 7.7s, 2015 210,000 237,825 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 175,000 194,688 Hercules, Inc. company guaranty 11 1/8s, 2007 75,000 84,000 Hercules, Inc. company guaranty 6 3/4s, 2029 140,000 138,600 Huntsman Advanced Materials, LLC sec. FRN 11.82s, 2008 8,000 8,390 Huntsman Advanced Materials, LLC sec. notes 11s, 2010 40,000 45,400 Huntsman, LLC company guaranty 11 5/8s, 2010 78,000 91,358 Huntsman, LLC company guaranty 11 1/2s, 2012 40,000 46,900 Innophos, Inc. 144A sr. sub. notes 8 7/8s, 2014 325,000 334,344 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 5,000 4,938 Jefferson Smurfit Corp. company guaranty 7 1/2s, 2013 10,000 9,525 JSG Holding PLC 144A sr. notes 11 1/2s, 2015 (Ireland) (PIK) EUR 101,948 116,903 Lyondell Chemical Co. bonds 11 1/8s, 2012 $10,000 11,375 Lyondell Chemical Co. company guaranty 10 1/2s, 2013 130,000 149,825 Lyondell Chemical Co. company guaranty 9 1/2s, 2008 100,000 105,250 Lyondell Chemical Co. notes Ser. A, 9 5/8s, 2007 65,000 68,575 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) 245,000 250,513 MDP Acquisitions PLC sr. notes Ser. EUR, 10 1/8s, 2012 (Ireland) EUR 5,000 6,711 Nalco Co. sr. notes 7 3/4s, 2011 EUR 10,000 13,379 Nalco Co. sr. sub. notes 9s, 2013 EUR 65,000 87,324 Nalco Co. sr. sub. notes 8 7/8s, 2013 $300,000 322,875 Nell AF Sarl 144A sr. notes 8 3/8s, 2015 (Luxembourg) 105,000 106,181 Norske Skog Canada, Ltd. sr. notes 7 3/8s, 2014 (Canada) 75,000 74,250 Novelis, Inc. 144A sr. notes 7 1/4s, 2015 (Canada) 460,000 461,150 PCI Chemicals Canada sec. sr. notes 10s, 2008 (Canada) 31,547 33,598 PQ Corp. 144A company guaranty 7 1/2s, 2013 60,000 60,300 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 235,000 301,695 SGL Carbon Luxembourg SA 144A sr. notes 8 1/2s, 2012 (Luxembourg) EUR 50,000 67,265 Steel Dynamics, Inc. company guaranty 9 1/2s, 2009 $110,000 117,425 Sterling Chemicals, Inc. sec. notes 10s, 2007 (PIK) 27,275 27,002 Stone Container Corp. sr. notes 9 3/4s, 2011 40,000 41,700 Stone Container Corp. sr. notes 8 3/8s, 2012 140,000 139,300 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 215,000 202,638 Tembec Industries, Inc. company guaranty 7 3/4s, 2012 (Canada) 25,000 18,500 Texas Industries, Inc. 144A sr. notes 7 1/4s, 2013 45,000 46,913 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 90,000 96,300 United States Steel Corp. sr. notes 9 3/4s, 2010 214,000 234,330 Wheeling-Pittsburgh Steel Corp. sr. notes 6s, 2010 (PIK) 7,393 5,914 Wheeling-Pittsburgh Steel Corp. sr. notes 5s, 2011 (PIK) 14,333 11,466 WHX Corp. sr. notes 10 1/2s, 2005 (In default) (F)(NON)(DEF) 40,000 4 Beverage (0.1%) Constellation Brands, Inc. company guaranty Ser. B, 8s, 2008 45,000 47,363 Constellation Brands, Inc. sr. sub. notes Ser. B, 8 1/8s, 2012 45,000 47,869 Broadcasting (4.0%) British Sky Broadcasting PLC company guaranty 6 7/8s, 2009 (United Kingdom) 210,000 224,966 DirecTV Holdings, LLC sr. notes 8 3/8s, 2013 194,000 212,915 DirecTV Holdings, LLC 144A sr. notes 6 3/8s, 2015 520,000 518,700 Diva Systems Corp. sr. disc. notes Ser. B, 12 5/8s, 2008 (In default) (NON) 440,000 2,200 Echostar DBS Corp. company guaranty 6 5/8s, 2014 165,000 163,556 Echostar DBS Corp. sr. notes 6 3/8s, 2011 235,000 233,531 Emmis Communications Corp. sr. notes FRN 9.745s, 2012 95,000 96,188 Granite Broadcasting Corp. sec. notes 9 3/4s, 2010 255,000 240,656 Gray Television, Inc. company guaranty 9 1/4s, 2011 105,000 114,188 Paxson Communications Corp. company guaranty 10 3/4s, 2008 105,000 105,000 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 155,000 168,756 Rainbow National Services, LLC 144A sr. sub. debs. 10 3/8s, 2014 150,000 171,000 Sinclair Broadcast Group, Inc. company guaranty 8 3/4s, 2011 60,000 63,600 Sirius Satellite Radio, Inc. 144A sr. notes 9 5/8s, 2013 140,000 137,550 Young Broadcasting, Inc. company guaranty 10s, 2011 301,000 289,713 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 65,000 58,825 Building Materials (0.8%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 70,000 71,575 Building Materials Corp. company guaranty 8s, 2008 60,000 59,850 Owens Corning bonds 7 1/2s, 2018 (In default) (NON) 5,000 4,375 Owens Corning notes 7 1/2s, 2006 (In default) (NON) 120,000 105,600 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 350,000 340,375 Cable Television (3.1%) Adelphia Communications Corp. sr. notes 10 7/8s, 2010 (In default) (NON) 20,000 16,825 Adelphia Communications Corp. sr. notes 10 1/4s, 2011 (In default) (NON) 90,000 79,200 Adelphia Communications Corp. sr. notes 10 1/4s, 2006 (In default) (NON) 5,000 4,181 Adelphia Communications Corp. sr. notes 9 3/8s, 2009 (In default) (NON) 5,000 4,344 Adelphia Communications Corp. sr. notes Ser. B, 9 7/8s, 2007 (In default) (NON) 40,000 33,850 Atlantic Broadband Finance, LLC 144A sr. sub. notes 9 3/8s, 2014 255,000 247,350 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 195,000 193,781 Charter Communications Holdings, LLC/Capital Corp. sr. disc. notes stepped-coupon zero % (12 1/8s, 1/15/07), 2012 (STP) 35,000 20,913 Charter Communications Holdings, LLC/Capital Corp. sr. disc. notes stepped-coupon zero % (11 3/4s, 5/15/06), 2011 (STP) 5,000 3,388 Charter Communications Holdings, LLC/Capital Corp. sr. notes 11 1/8s, 2011 240,000 184,200 Charter Communications Holdings, LLC/Capital Corp. sr. notes 10 3/4s, 2009 200,000 170,000 Charter Communications Holdings, LLC/Capital Corp. sr. notes 10 1/4s, 2010 75,000 61,125 Charter Communications Holdings, LLC/Capital Corp. sr. notes 10s, 2011 175,000 132,125 Charter Communications Holdings, LLC/Capital Corp. sr. notes 9 5/8s, 2009 200,000 165,250 Charter Communications Holdings, LLC/Capital Corp. sr. notes 8 5/8s, 2009 20,000 16,550 CSC Holdings, Inc. debs. 7 5/8s, 2018 45,000 43,650 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 80,000 80,200 CSC Holdings, Inc. 144A sr. notes 6 3/4s, 2012 155,000 148,413 Kabel Deutscheland GmbH 144A company guaranty 10 5/8s, 2014 (Germany) 270,000 301,725 Quebecor Media, Inc. sr. disc. notes stepped-coupon zero % (13 3/4s, 7/15/06), 2011 (Canada) (STP) 30,000 30,375 Quebecor Media, Inc. sr. notes 11 1/8s, 2011 (Canada) 155,000 170,888 Videotron Ltee company guaranty 6 7/8s, 2014 (Canada) 50,000 51,375 Capital Goods (9.7%) AEP Industries, Inc. 144A sr. notes 7 7/8s, 2013 65,000 66,279 Aero Invest 1 SA 144A company guaranty FRN 10.667s, 2015 (Luxembourg) (PIK) EUR 270,000 333,679 Allied Waste North America, Inc. company guaranty Ser. B, 8 1/2s, 2008 $240,000 253,200 Amsted Industries, Inc. 144A sr. notes 10 1/4s, 2011 320,000 352,000 Argo-Tech Corp. sr. notes 9 1/4s, 2011 220,000 240,900 BE Aerospace, Inc. sr. notes 8 1/2s, 2010 35,000 38,325 BE Aerospace, Inc. sr. sub. notes Ser. B, 8 7/8s, 2011 35,000 36,575 Blount, Inc. sr. sub. notes 8 7/8s, 2012 125,000 136,250 Browning-Ferris Industries, Inc. debs. 7.4s, 2035 80,000 69,800 Browning-Ferris Industries, Inc. sr. notes 6 3/8s, 2008 145,000 144,275 Crown Euro Holdings SA sec. notes 9 1/2s, 2011 (France) 95,000 104,738 Crown Euro Holdings SA sec. sr. notes 10 7/8s, 2013 (France) 320,000 377,600 Decrane Aircraft Holdings Co. company guaranty zero %, 2008 (acquired 7/23/04, cost $156,000) (RES) 476,000 180,880 Earle M. Jorgensen Co. sec. notes 9 3/4s, 2012 250,000 273,750 Goodman Global Holding Co., Inc. 144A sr. notes 6.41s, 2012 30,000 29,850 Goodman Global Holding Co., Inc. 144A sr. sub. notes 7 7/8s, 2012 115,000 108,675 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 45,000 45,113 Invensys, PLC notes 9 7/8s, 2011 (United Kingdom) 80,000 80,400 L-3 Communications Corp. company guaranty 6 1/8s, 2013 325,000 328,250 L-3 Communications Corp. 144A sr. sub. notes 6 3/8s, 2015 165,000 167,475 Legrand SA debs. 8 1/2s, 2025 (France) 310,000 375,100 Manitowoc Co., Inc. (The) company guaranty 10 1/2s, 2012 91,000 102,375 Manitowoc Co., Inc. (The) company guaranty 10 3/8s, 2011 EUR 25,000 33,863 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 $290,000 303,050 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 255,000 255,000 Mueller Group, Inc. sr. sub. notes 10s, 2012 175,000 187,469 Mueller Holdings, Inc. disc. notes stepped-coupon zero % (14 3/4s, 4/15/09), 2014 (STP) 105,000 76,650 Owens-Brockway Glass company guaranty 8 1/4s, 2013 180,000 192,600 Owens-Brockway Glass company guaranty 7 3/4s, 2011 75,000 79,500 Owens-Brockway Glass sr. sec. notes 8 3/4s, 2012 170,000 185,300 Owens-Illinois, Inc. debs. 7.8s, 2018 70,000 71,925 Polypore, Inc. sr. sub. notes 8 3/4s, 2012 155,000 141,825 Sequa Corp. sr. notes Ser. B, 8 7/8s, 2008 250,000 266,875 Siebe PLC 144A sr. unsub. 6 1/2s, 2010 (United Kingdom) 210,000 184,275 Solo Cup Co. sr. sub. notes 8 1/2s, 2014 305,000 296,613 TD Funding Corp. company guaranty 8 3/8s, 2011 60,000 63,600 Tekni-Plex, Inc. 144A sec. notes 10 7/8s, 2012 240,000 261,000 Terex Corp. company guaranty 9 1/4s, 2011 35,000 37,888 Terex Corp. company guaranty Ser. B, 10 3/8s, 2011 190,000 204,488 Commercial and Consumer Services (0.4%) Muzak LLC/Muzak Finance Corp sr. notes 10s, 2009 300,000 Communication Services (6.8%) Alamosa Delaware, Inc. company guaranty 11s, 2010 60,000 67,950 Alamosa Delaware, Inc. company guaranty 12s, 2009 50,000 55,750 Alamosa Delaware, Inc. sr. notes 8 1/2s, 2012 70,000 75,950 American Cellular Corp. company guaranty 9 1/2s, 2009 35,000 37,275 American Cellular Corp. sr. notes Ser. B, 10s, 2011 320,000 340,800 American Tower Corp. sr. notes 9 3/8s, 2009 27,000 28,316 American Tower Corp. sr. notes 7 1/2s, 2012 65,000 68,738 American Towers, Inc. company guaranty 7 1/4s, 2011 125,000 131,563 Asia Global Crossing, Ltd. sr. notes 13 3/8s, 2010 (Bermuda) (In default) (NON) 96,207 3,127 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 75,000 83,625 Cincinnati Bell Telephone Co. company guaranty 6.3s, 2028 25,000 23,250 Cincinnati Bell, Inc. company guaranty 7s, 2015 60,000 58,800 Cincinnati Bell, Inc. sr. sub. notes 8 3/8s, 2014 80,000 80,800 Cincinnati Bell, Inc. sr. sub. notes 7 1/4s, 2023 70,000 67,900 Citizens Communications Co. notes 9 1/4s, 2011 185,000 204,888 Citizens Communications Co. sr. notes 6 1/4s, 2013 160,000 154,600 Eircom Funding company guaranty Ser. US$, 8 1/4s, 2013 (Ireland) 45,000 48,375 Globix Corp. company guaranty 11s, 2008 (PIK) 23,008 21,800 Inmarsat Finance PLC company guaranty 7 5/8s, 2012 (United Kingdom) 90,000 94,613 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 10/15/08), 2012 (United Kingdom) (STP) 175,000 143,938 Intelsat Bermuda, Ltd. 144A sr. notes 8 5/8s, 2015 (Bermuda) 160,000 166,000 Intelsat Bermuda, Ltd. 144A sr. notes 8 1/4s, 2013 (Bermuda) 75,000 76,313 iPCS, Inc. sr. notes 11 1/2s, 2012 55,000 63,525 IWO Holdings, Inc. sec. FRN 7.349s, 2012 20,000 21,000 Level 3 Financing, Inc. company guaranty 10 3/4s, 2011 135,000 111,713 Madison River Capital Corp. sr. notes 13 1/4s, 2010 58,000 62,205 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 5,000 5,355 Nextel Communications, Inc. sr. notes Ser. F, 5.95s, 2014 490,000 509,092 Nextel Partners, Inc. sr. notes 12 1/2s, 2009 55,000 59,606 Nextel Partners, Inc. sr. notes 8 1/8s, 2011 225,000 244,406 Qwest Communications International, Inc. company guaranty 8s, 2014 410,000 393,600 Qwest Corp. notes 8 7/8s, 2012 330,000 360,525 Qwest Corp. 144A sr. notes 7 5/8s, 2015 115,000 117,875 Qwest Services Corp. sec. notes 14s, 2014 65,000 79,625 Qwest Services Corp. sec. notes 13 1/2s, 2010 85,000 97,963 Rogers Cantel, Inc. debs. 9 3/4s, 2016 (Canada) 50,000 61,063 Rogers Wireless Communications, Inc. sec. notes 9 5/8s, 2011 (Canada) 40,000 46,600 Rural Cellular Corp. sr. notes 9 7/8s, 2010 120,000 127,200 Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 30,000 30,375 SBA Communications Corp. sr. notes 8 1/2s, 2012 55,000 60,019 SBA Telecommunications, Inc./SBA Communications Corp. sr. disc. notes stepped-coupon zero % (9 3/4s, 12/15/07), 2011 (STP) 43,000 39,453 Syniverse Technologies, Inc. 144A sr. sub. notes 7 3/4s, 2013 60,000 61,200 U S West, Inc. debs. 7 1/4s, 2025 55,000 51,838 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty 7 3/4s, 2015 60,000 58,950 Consumer (0.9%) Icon Health & Fitness company guaranty 11 1/4s, 2012 110,000 90,750 Jostens IH Corp. company guaranty 7 5/8s, 2012 245,000 251,738 Samsonite Corp. sr. sub. notes 8 7/8s, 2011 260,000 278,200 Consumer Goods (1.8%) Church & Dwight Co., Inc. company guaranty 6s, 2012 105,000 104,475 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 45,000 47,363 Playtex Products, Inc. company guaranty 9 3/8s, 2011 190,000 201,400 Playtex Products, Inc. sec. notes 8s, 2011 140,000 149,100 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 259,000 269,360 Remington Arms Co., Inc. company guaranty 10 1/2s, 2011 125,000 123,125 Scotts Co. (The) sr. sub. notes 6 5/8s, 2013 45,000 46,350 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 280,000 269,500 Consumer Services (0.5%) Brand Services, Inc. company guaranty 12s, 2012 350,000 Energy (7.3%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 270,000 275,400 Bluewater Finance, Ltd. company guaranty 10 1/4s, 2012 (Cayman Islands) 70,000 75,950 CHC Helicopter Corp. 144A sr. sub. notes 7 3/8s, 2014 (Canada) 85,000 86,381 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 100,000 101,625 Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 45,000 48,375 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 210,000 225,750 Chesapeake Energy Corp. sr. notes 7s, 2014 60,000 63,300 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 95,000 96,188 Dresser-Rand Group, Inc. 144A sr. sub. notes 7 3/8s, 2014 22,000 22,770 Encore Acquisition Co. 144A sr. sub. notes 6s, 2015 152,000 148,200 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 45,000 44,775 Exco Resources, Inc. company guaranty 7 1/4s, 2011 175,000 180,250 Forest Oil Corp. company guaranty 7 3/4s, 2014 70,000 74,200 Forest Oil Corp. sr. notes 8s, 2008 35,000 37,013 Forest Oil Corp. sr. notes 8s, 2011 145,000 159,138 Gazprom OAO 144A notes 9 5/8s, 2013 (Germany) 110,000 134,888 Grant Prideco Escrow, Inc. 144A sr. unsecd. notes 6 1/8s, 2015 55,000 55,688 Hanover Compressor Co. sr. notes 8 5/8s, 2010 40,000 43,000 Hanover Compressor Co. sr. notes 9s, 2014 70,000 77,175 Hanover Compressor Co. sub. notes zero %, 2007 95,000 85,025 Hanover Equipment Trust sec. notes Ser. B, 8 3/4s, 2011 30,000 32,175 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 275,000 274,313 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2014 275,000 268,125 KCS Energy, Inc. sr. notes 7 1/8s, 2012 65,000 66,625 Key Energy Services, Inc. sr. notes 6 3/8s, 2013 280,000 280,700 Massey Energy Co. sr. notes 6 5/8s, 2010 260,000 265,850 Newfield Exploration Co. sr. notes 7 5/8s, 2011 130,000 141,700 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 125,000 130,938 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 75,000 78,563 Peabody Energy Corp. sr. notes 5 7/8s, 2016 135,000 133,650 Pemex Project Funding Master Trust company guaranty 7 3/8s, 2014 45,000 50,288 Pemex Project Funding Master Trust company guaranty 8 5/8s, 2022 30,000 36,525 Petroleum Geo-Services notes 10s, 2010 (Norway) 100,000 112,500 Plains Exploration & Production Co. sr. notes 7 1/8s, 2014 95,000 101,175 Plains Exploration & Production Co. sr. sub. notes 8 3/4s, 2012 145,000 158,050 Pogo Producing Co. sr. sub. notes Ser. B, 8 1/4s, 2011 110,000 116,050 Pride International, Inc. sr. notes 7 3/8s, 2014 185,000 200,725 Seabulk International, Inc. company guaranty 9 1/2s, 2013 100,000 112,500 Star Gas Partners LP/Star Gas Finance Co. sr. notes 10 1/4s, 2013 140,000 124,600 Stone Energy Corp. sr. sub. notes 6 3/4s, 2014 280,000 275,800 Vintage Petroleum, Inc. sr. notes 8 1/4s, 2012 45,000 48,375 Vintage Petroleum, Inc. sr. sub. notes 7 7/8s, 2011 25,000 26,250 Entertainment (1.5%) AMC Entertainment, Inc. sr. sub. notes 9 7/8s, 2012 45,000 45,281 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 162,000 149,850 Cinemark USA, Inc. sr. sub. notes 9s, 2013 155,000 164,300 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/07), 2014 (STP) 180,000 128,475 LCE Acquisition Corp. 144A company guaranty 9s, 2014 335,000 329,138 Six Flags, Inc. sr. notes 8 7/8s, 2010 105,000 105,788 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 55,000 57,888 Universal City Florida Holding Co. sr. notes FRN 8.443s, 2010 75,000 78,563 Financial (1.3%) Crescent Real Estate Equities LP notes 7 1/2s, 2007 (R) 55,000 56,306 E*Trade Finance Corp. sr. notes 8s, 2011 175,000 185,500 Finova Group, Inc. notes 7 1/2s, 2009 185,020 76,783 Residential Capital Corp. 144A notes 6 7/8s, 2015 105,000 111,168 UBS AG/Jersey Branch sr. notes Ser. EMTN, 9.14s, 2008 (Jersey) 85,000 89,038 VTB Capital SA bonds 6 1/4s, 2035 (Luxembourg) 100,000 101,250 Western Financial Bank sub. debs. 9 5/8s, 2012 240,000 271,160 Food (1.6%) Archibald Candy Corp. company guaranty 10s, 2007 (In default) (F)(NON)(PIK) 18,636 3,969 Dean Foods Co. sr. notes 6 5/8s, 2009 335,000 347,563 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 100,000 108,500 Del Monte Corp. 144A sr. sub. notes 6 3/4s, 2015 80,000 81,000 Pinnacle Foods Holding Corp. sr. sub. notes 8 1/4s, 2013 285,000 275,025 United Biscuits Finance company guaranty 10 5/8s, 2011 (United Kingdom) EUR 195,000 254,299 Gaming & Lottery (3.7%) Ameristar Casinos, Inc. company guaranty 10 3/4s, 2009 $60,000 64,800 Boyd Gaming Corp. sr. sub. notes 8 3/4s, 2012 160,000 173,600 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 30,000 31,950 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 60,000 61,275 Cirsa Finance Luxembourg SA 144A sr. notes 8 3/4s, 2014 (Luxembourg) EUR 185,000 244,784 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 $175,000 192,063 MGM Mirage, Inc. company guaranty 6s, 2009 125,000 124,531 Mirage Resorts, Inc. debs. 7 1/4s, 2017 40,000 41,200 Park Place Entertainment Corp. sr. notes 7 1/2s, 2009 155,000 169,531 Park Place Entertainment Corp. sr. notes 7s, 2013 115,000 128,545 Park Place Entertainment Corp. sr. sub. notes 8 7/8s, 2008 95,000 104,500 Penn National Gaming, Inc. sr. sub. notes 8 7/8s, 2010 185,000 195,175 Penn National Gaming, Inc. sr. sub. notes 6 3/4s, 2015 50,000 49,500 Pinnacle Entertainment, Inc. sr. sub. notes 8 3/4s, 2013 70,000 72,450 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 150,000 151,500 Resorts International Hotel and Casino, Inc. company guaranty 11 1/2s, 2009 120,000 135,300 Scientific Games Corp. 144A sr. sub. notes 6 1/4s, 2012 130,000 131,625 Station Casinos, Inc. sr. notes 6s, 2012 90,000 90,675 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 90,000 92,475 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 280,000 272,300 Health Care (5.5%) AmerisourceBergen Corp. company guaranty 7 1/4s, 2012 70,000 81,025 AmerisourceBergen Corp. sr. notes 8 1/8s, 2008 100,000 109,500 Community Health Systems, Inc. sr. sub. notes 6 1/2s, 2012 310,000 313,488 DaVita, Inc. 144A sr. notes 6 5/8s, 2013 45,000 45,675 DaVita, Inc. 144A sr. sub. notes 7 1/4s, 2015 85,000 86,381 Elan Finance PLC/Elan Finance Corp. 144A sr. notes 7 3/4s, 2011 (Ireland) 150,000 132,000 HCA, Inc. debs. 7.19s, 2015 60,000 64,117 HCA, Inc. notes 8.36s, 2024 60,000 67,339 HCA, Inc. notes 7.69s, 2025 70,000 74,272 HCA, Inc. notes 7s, 2007 10,000 10,300 HCA, Inc. notes 6 3/8s, 2015 55,000 56,467 HCA, Inc. notes 5 3/4s, 2014 55,000 54,355 Healthsouth Corp. notes 7 5/8s, 2012 260,000 252,200 Healthsouth Corp. sr. sub. notes 10 3/4s, 2008 45,000 46,575 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 35,000 37,013 MQ Associates, Inc. sr. disc. notes stepped-coupon zero % (12 1/4s, 8/15/08), 2012 (STP) 180,000 108,000 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 120,000 117,900 Psychiatric Solutions, Inc. 144A sr. sub. notes 7 3/4s, 2015 270,000 281,475 Service Corp. International debs. 7 7/8s, 2013 40,000 42,600 Service Corp. International notes 6 1/2s, 2008 20,000 20,250 Service Corp. International notes Ser. *, 7.7s, 2009 50,000 52,438 Service Corp. International 144A sr. notes 7s, 2017 50,000 50,625 Service Corp. International 144A sr. notes 6 3/4s, 2016 140,000 141,750 Stewart Enterprises, Inc. 144A sr. notes 6 1/4s, 2013 260,000 250,250 Tenet Healthcare Corp. notes 7 3/8s, 2013 85,000 82,875 Tenet Healthcare Corp. sr. notes 9 7/8s, 2014 255,000 271,575 Tenet Healthcare Corp. sr. notes 6 1/2s, 2012 90,000 85,050 Triad Hospitals, Inc. sr. notes 7s, 2012 130,000 134,550 Triad Hospitals, Inc. sr. sub. notes 7s, 2013 225,000 230,906 Universal Hospital Services, Inc. sr. notes 10 1/8s, 2011 (Canada) 85,000 85,850 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 250,000 271,875 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 55,000 63,250 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 40,000 40,700 Ventas Realty LP/Capital Corp. 144A sr. notes 6 3/4s, 2010 (R) 55,000 56,375 Homebuilding (2.9%) Beazer Homes USA, Inc. company guaranty 8 5/8s, 2011 70,000 74,200 D.R. Horton, Inc. company guaranty 8s, 2009 20,000 21,689 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 120,000 132,600 D.R. Horton, Inc. sr. notes 6 7/8s, 2013 25,000 26,563 D.R. Horton, Inc. sr. notes 5 7/8s, 2013 50,000 49,742 K. Hovnanian Enterprises, Inc. company guaranty 8 7/8s, 2012 90,000 96,525 K. Hovnanian Enterprises, Inc. company guaranty 6 3/8s, 2014 70,000 69,068 K. Hovnanian Enterprises, Inc. sr. notes 6 1/2s, 2014 50,000 49,718 Meritage Homes Corp. company guaranty 6 1/4s, 2015 60,000 56,175 Schuler Homes, Inc. company guaranty 10 1/2s, 2011 70,000 76,213 Standard Pacific Corp. sr. notes 7s, 2015 285,000 280,725 Standard Pacific Corp. sr. notes 6 7/8s, 2011 10,000 10,000 Standard Pacific Corp. sr. notes 6 1/4s, 2014 215,000 204,250 Technical Olympic USA, Inc. company guaranty 10 3/8s, 2012 55,000 58,713 Technical Olympic USA, Inc. company guaranty 9s, 2010 80,000 83,300 Technical Olympic USA, Inc. sr. sub. notes 7 1/2s, 2015 320,000 296,800 WCI Communities, Inc. company guaranty 10 5/8s, 2011 30,000 32,100 WCI Communities, Inc. company guaranty 9 1/8s, 2012 400,000 418,000 Household Furniture and Appliances (0.3%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 200,000 Lodging/Tourism (2.0%) FelCor Lodging LP company guaranty 9s, 2008 (R) 55,000 60,638 HMH Properties, Inc. company guaranty Ser. B, 7 7/8s, 2008 33,000 33,454 Host Marriott LP company guaranty Ser. G, 9 1/4s, 2007 (R) 60,000 64,425 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 165,000 172,425 John Q. Hammons Hotels LP/John Q. Hammons Hotels Finance Corp. III 1st mtge. Ser. B, 8 7/8s, 2012 255,000 280,500 MeriStar Hospitality Corp. company guaranty 9 1/8s, 2011 (R) 110,000 118,250 MeriStar Hospitality Corp. company guaranty 9s, 2008 (R) 65,000 68,250 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 3/8s, 2007 80,000 82,900 Starwood Hotels & Resorts Worldwide, Inc. debs. 7 3/8s, 2015 95,000 104,025 Starwood Hotels & Resorts Worldwide, Inc. notes 6 3/4s, 2005 105,000 105,394 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 260,000 260,000 Media (0.5%) Affinity Group, Inc. sr. sub. notes 9s, 2012 270,000 280,125 Warner Music Group sr. sub. notes 7 3/8s, 2014 (acquired 8/11/04, cost $95,500) (RES) 100,000 102,000 Other (2.3%) Lehman Brothers HY 144A TRAINS FRN Ser. 2005-1, 7.651s, 2015 1,500,000 Publishing (5.2%) American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 250,000 251,563 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 382,086 401,190 Cenveo Corp, sr. sub. notes 7 7/8s, 2013 315,000 310,275 Dex Media West, LLC/Dex Media Finance Co. sr. notes Ser. B, 8 1/2s, 2010 170,000 183,813 Dex Media, Inc. disc. notes zero %, 2013 85,000 69,063 Dex Media, Inc. notes 8s, 2013 345,000 366,563 Houghton Mifflin Co. sr. sub. notes 9 7/8s, 2013 315,000 340,200 MediaNews Group, Inc. sr. sub. notes 6 7/8s, 2013 175,000 174,344 PRIMEDIA, Inc. company guaranty 8 7/8s, 2011 130,000 136,175 PRIMEDIA, Inc. sr. notes 8s, 2013 190,000 193,800 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 80,000 81,400 R.H. Donnelley Finance Corp. I 144A company guaranty 8 7/8s, 2010 170,000 183,813 R.H. Donnelley Finance Corp. I 144A sr. sub. notes 10 7/8s, 2012 85,000 98,281 R.H. Donnelley, Inc. company guaranty 8 7/8s, 2010 20,000 21,625 Reader's Digest Association, Inc. (The) sr. notes 6 1/2s, 2011 335,000 343,375 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 340,000 347,650 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 120,000 105,600 Restaurants (0.3%) Domino's, Inc. sr. sub. notes 8 1/4s, 2011 80,000 85,600 Sbarro, Inc. company guaranty 11s, 2009 155,000 156,938 Retail (2.0%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 80,000 79,400 Autonation, Inc. company guaranty 9s, 2008 160,000 176,800 Bear Creek Corp. 144A sr. notes 9s, 2013 60,000 63,000 JC Penney Co., Inc. debs. 7.95s, 2017 155,000 183,269 JC Penney Co., Inc. debs. 7 1/8s, 2023 90,000 102,089 JC Penney Co., Inc. notes 9s, 2012 20,000 23,775 JC Penney Co., Inc. notes 8s, 2010 5,000 5,551 Jean Coutu Group, Inc. sr. notes 7 5/8s, 2012 (Canada) 80,000 83,400 Jean Coutu Group, Inc. sr. sub. notes 8 1/2s, 2014 (Canada) 90,000 92,250 Movie Gallery, Inc. 144A sr. unsecd. notes 11s, 2012 135,000 137,194 Ray Acquisition sr. notes 9 3/8s, 2015 (France) EUR 85,000 108,078 Rite Aid Corp. company guaranty 9 1/2s, 2011 $100,000 105,750 Rite Aid Corp. company guaranty 7 1/2s, 2015 80,000 76,800 Rite Aid Corp. debs. 6 7/8s, 2013 5,000 4,325 Rite Aid Corp. sr. notes 9 1/4s, 2013 75,000 72,750 United Auto Group, Inc. company guaranty 9 5/8s, 2012 70,000 75,163 Technology (3.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 200,000 203,250 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 70,000 72,100 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 135,000 136,013 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 115,000 120,750 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 125,000 127,969 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 295,000 279,513 Lucent Technologies, Inc. debs. 6 1/2s, 2028 10,000 8,750 Lucent Technologies, Inc. debs. 6.45s, 2029 175,000 153,563 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 65,000 55,006 SCG Holding Corp. 144A notes zero %, 2011 65,000 109,200 Seagate Technology Hdd Holdings company guaranty 8s, 2009 (Cayman Islands) 110,000 116,325 SunGard Data Systems, Inc. 144A sr. sub. notes 10 1/4s, 2015 136,000 142,120 SunGard Data Systems, Inc. 144A sr. unsecd. notes 9 1/8s, 2013 94,000 98,700 UGS Corp. company guaranty 10s, 2012 280,000 313,600 Xerox Capital Trust I company guaranty 8s, 2027 130,000 135,200 Xerox Corp. notes Ser. MTN, 7.2s, 2016 80,000 86,600 Xerox Corp. sr. notes 7 5/8s, 2013 195,000 207,675 Xerox Corp. sr. notes 6 7/8s, 2011 180,000 188,100 Textiles (0.9%) Levi Strauss & Co. sr. notes 12 1/4s, 2012 205,000 230,369 Levi Strauss & Co. sr. notes 9 3/4s, 2015 190,000 200,450 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 75,000 80,438 Russell Corp. company guaranty 9 1/4s, 2010 120,000 126,750 Tire & Rubber (0.6%) Goodyear Tire & Rubber Co. (The) notes 8 1/2s, 2007 35,000 36,575 Goodyear Tire & Rubber Co. (The) notes 7.857s, 2011 180,000 177,750 Goodyear Tire & Rubber Co. (The) notes 6 3/8s, 2008 35,000 35,000 Goodyear Tire & Rubber Co. (The) 144A sr. notes 9s, 2015 135,000 135,000 Transportation (1.0%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 95,000 90,013 Calair, LLC/Calair Capital Corp. company guaranty 8 1/8s, 2008 170,000 129,200 Kansas City Southern Railway Co. company guaranty 9 1/2s, 2008 200,000 218,750 Kansas City Southern Railway Co. company guaranty 7 1/2s, 2009 30,000 31,125 Navistar International Corp. company guaranty 6 1/4s, 2012 85,000 81,600 Navistar International Corp. company guaranty Ser. B, 9 3/8s, 2006 120,000 123,300 Utilities & Power (6.6%) AES Corp. (The) sr. notes 8 7/8s, 2011 13,000 14,365 AES Corp. (The) sr. notes 8 3/4s, 2008 4,000 4,270 AES Corp. (The) 144A sec. notes 9s, 2015 130,000 143,650 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 190,000 209,000 Allegheny Energy Supply 144A bonds 8 1/4s, 2012 100,000 112,500 ANR Pipeline Co. debs. 9 5/8s, 2021 135,000 174,236 CMS Energy Corp. sr. notes 8.9s, 2008 130,000 141,700 CMS Energy Corp. sr. notes 8 1/2s, 2011 40,000 45,100 CMS Energy Corp. sr. notes 7 3/4s, 2010 30,000 32,550 Colorado Interstate Gas Co. 144A sr. notes 5.95s, 2015 95,000 94,882 Dynegy Holdings, Inc. 144A sec. notes 10 1/8s, 2013 245,000 273,788 Dynegy-Roseton Danskamme company guaranty Ser. A, 7.27s, 2010 65,000 65,163 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 100,000 100,000 El Paso CGP Co. notes 7 3/4s, 2010 40,000 41,000 El Paso Corp. sr. notes 8.05s, 2030 95,000 96,663 El Paso Corp. sr. notes 7 3/8s, 2012 65,000 65,650 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 65,000 65,325 El Paso Natural Gas Co. debs. 8 5/8s, 2022 30,000 35,820 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 275,000 290,813 Ferrellgas Partners LP/Ferrellgas Partners Finance sr. notes 6 3/4s, 2014 115,000 114,138 Midwest Generation, LLC sec. sr. notes 8 3/4s, 2034 225,000 252,000 Mission Energy Holding Co. sec. notes 13 1/2s, 2008 135,000 160,650 Monongahela Power Co. 1st mtge. 6.7s, 2014 70,000 77,700 National Power Corp. 144A foreign government guaranty FRN 8.073s, 2011 (Philippines) 65,000 65,455 Nevada Power Co. 2nd mtge. 9s, 2013 55,000 61,738 Northwest Pipeline Corp. company guaranty 8 1/8s, 2010 135,000 144,788 NRG Energy, Inc. company guaranty 8s, 2013 348,000 375,840 Orion Power Holdings, Inc. sr. notes 12s, 2010 100,000 121,000 PSEG Energy Holdings, Inc. notes 7 3/4s, 2007 105,000 107,888 SEMCO Energy, Inc. sr. notes 7 3/4s, 2013 85,000 89,934 SEMCO Energy, Inc. 144A sr. notes 7 3/4s, 2013 110,000 116,325 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 25,000 25,750 Sierra Pacific Resources sr. notes 8 5/8s, 2014 165,000 182,325 Teco Energy, Inc. notes 7.2s, 2011 35,000 37,669 Teco Energy, Inc. notes 7s, 2012 55,000 58,919 Teco Energy, Inc. 144A sr. notes 6 3/4s, 2015 10,000 10,625 Tennessee Gas Pipeline Co. debs. 7s, 2028 15,000 15,598 Tennessee Gas Pipeline Co. unsecd. notes 7 1/2s, 2017 30,000 33,403 Texas Genco LLC/Texas Genco Financing Corp. 144A sr. notes 6 7/8s, 2014 140,000 145,250 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 20,000 22,400 Utilicorp Canada Finance Corp. company guaranty 7 3/4s, 2011 (Canada) 105,000 109,725 Utilicorp United, Inc. sr. notes 9.95s, 2011 75,000 83,438 Williams Cos., Inc. (The) notes 8 3/4s, 2032 25,000 30,375 Williams Cos., Inc. (The) notes 8 1/8s, 2012 25,000 27,906 Williams Cos., Inc. (The) notes 7 5/8s, 2019 95,000 105,450 York Power Funding 144A notes 12s, 2007 (Cayman Islands) (In default) (F)(NON) 65,719 5,481 Total corporate bonds and notes (cost $61,803,274) CONVERTIBLE BONDS AND NOTES (1.8%)(a) Principal amount Value Cybernet Internet Services International, Inc. 144A cv. sr. disc. notes 13s, 2009 (Canada) (In default) (NON) $490,000 $5 Fairchild Semiconductor International, Inc. cv. company guaranty 5s, 2008 65,000 64,188 Kulicke & Soffa Industries, Inc. cv. sub. notes 0.5s, 2008 390,000 294,450 L-3 Communications Corp. 144A cv. bonds 3s, 2035 125,000 128,594 Lear Corp. cv. company guaranty zero %, 2022 677,000 308,035 Manor Care, Inc. 144A cv. sr. notes 2 1/8s, 2035 25,000 25,766 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 425,000 293,250 Titan International, Inc. cv. sr. notes 5 1/4s, 2009 60,000 71,475 WCI Communities, Inc. cv. sr. sub. notes 4s, 2023 50,000 61,250 Total convertible bonds and notes (cost $1,666,569) CONVERTIBLE PREFERRED STOCKS (1.6%)(a) Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 1,537 $77,619 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 2,929 134,734 Huntsman Corp. $2.50 cv. pfd. 6,062 262,182 MetLife, Inc. Ser. B, $1.594 cv. pfd. 8,200 226,525 Northrop Grumman Corp. Ser. B, $7.00 cum. cv. pfd. 2,225 278,125 Williams Cos., Inc. (The) 144A $2.75 cv. pfd. 1,160 121,800 Total convertible preferred stocks (cost $1,068,874) FOREIGN GOVERNMENT BONDS AND NOTES (1.1%)(a) Principal amount Value Brazil (Federal Republic of) bonds 10 1/2s, 2014 $165,000 $193,050 Colombia (Republic of) bonds 10 3/8s, 2033 35,000 43,365 Indonesia (Republic of) 144A notes 7 1/4s, 2015 85,000 83,938 Indonesia (Republic of) 144A sr. notes 6 3/4s, 2014 50,000 48,000 Peru (Republic of) bonds 8 3/8s, 2016 60,000 68,700 Philippines (Republic of) bonds 9 1/2s, 2024 60,000 64,800 Philippines (Republic of) bonds 8 3/8s, 2011 80,000 82,920 United Mexican States bonds Ser. MTN, 8.3s, 2031 120,000 152,100 Venezuela (Republic of) notes 10 3/4s, 2013 45,000 53,505 Total foreign government bonds and notes (cost $739,185) COMMON STOCKS (0.8%)(a) Shares Value AMRESCO Creditor Trust (acquired various dates from 5/05/99 to 5/10/00, cost $21,607) (F)(RES)(NON)(R) 180,000 $180 Birch Telecom, Inc. (F)(NON) 195 1 Coinmach Service Corp. IDS (Income Deposit Securities) 20,176 276,209 Comdisco Holding Co., Inc. 85 1,509 Compass Minerals International, Inc. 112 2,756 Contifinancial Corp. Liquidating Trust Units 505,286 632 Covad Communications Group, Inc. (NON) 3,010 3,642 Crown Castle International Corp. (NON) 235 5,819 Dobson Communications Corp. (NON) 338 2,572 iPCS, Inc. (NON) 3,684 154,360 Knology, Inc. (NON) 33 72 Northwestern Corp. 978 30,494 Sterling Chemicals, Inc. (NON) 10 320 Sun Healthcare Group, Inc. (NON) 178 1,169 USA Mobility, Inc. (NON) 40 1,127 VFB LLC (acquired various dates from 12/21/99 to 10/27/00, cost $214,226) (RES)(NON) 259,509 53,199 VS Holdings, Inc. (NON) 40,417 40 WHX Corp. (NON) 3,964 40,036 Total common stocks (cost $1,963,704) PREFERRED STOCKS (0.5%)(a) Shares Value Doane Pet Care Co. $7.125 pfd. 1,266 $113,940 Dobson Communications Corp. 13.00% pfd. 1 1,400 First Republic Capital Corp. 144A 10.50% pfd. 80 84,000 Paxson Communications Corp. 14.25% cum. pfd. (PIK) 14 95,200 Rural Cellular Corp. Ser. B, 11.375% cum. pfd. 49 55,615 Total preferred stocks (cost $327,415) UNITS (0.4%)(a) (cost $812,266) Units Value XCL Equity Units (F) 446 BRADY BONDS (0.3%)(a) Principal amount Value Brazil (Federal Republic of) FRB Ser. 18 YR, 4.313s, 2012 $119,413 $114,935 Peru (Republic of) FRB Ser. 20 YR, 5s, 2017 102,000 99,195 Total brady bonds (cost $208,524) SENIOR LOANS (0.1%)(a)(c) (cost $81,752) Principal amount Value Olympus Cable Holdings, LLC bank term loan FRN Ser. B, 8 1/2s, 2010 $90,000 ASSET-BACKED SECURITIES (0.1%)(a) (cost $60,000) Principal amount Value Verdi Synthetic CLO 144A Ser. 1A, Class E2, 11.15s, 2010 $60,000 WARRANTS (0.0%)(a)(NON) Expiration date Strike price Warrants Value Dayton Superior Corp. 144A 6/15/09 $.01 200 $1 MDP Acquisitions PLC 144A 10/01/13 EUR .001 89 2,492 Mikohn Gaming Corp. 144A 8/15/08 $7.70 70 1,092 NTL, Inc. 1/13/11 262.93 8 6 Pliant Corp. 144A 6/01/10 .01 80 1 TravelCenters of America, Inc. 144A 5/01/09 .001 120 150 Ubiquitel, Inc. 144A 4/15/10 22.74 350 1 Washington Group International, Inc. Ser. C 1/25/06 33.51 310 5,580 Total warrants (cost $27,664) SHORT-TERM INVESTMENTS (1.2%)(a) (cost $864,361) Shares Value Putnam Prime Money Market Fund (e) 864,361 TOTAL INVESTMENTS Total investments (cost $69,623,588) (b) Putnam Managed High Yield Trust FORWARD CURRENCY CONTRACTS TO BUY at 8/31/05 (aggregate face value $21,606) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $21,784 $21,606 9/21/05 $178 Putnam Managed High Yield Trust FORWARD CURRENCY CONTRACTS TO SELL at 8/31/05 (aggregate face value $2,497,173) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $317,081 $319,339 9/21/05 $2,258 Euro $2,181,373 $2,177,834 9/21/05 (3,539) Total ($1,281) Putnam Managed High Yield Trust CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/05 (Unaudited) Notional Unrealized amount appreciation Agreement with Goldman Sachs International effective September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.35% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. $24,593 $1,306 Agreement with Goldman Sachs International effective September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.433% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. 9,222 383 Agreement with Goldman Sachs effective September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.5% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. 3,074 185 Agreement with Goldman Sachs International effective September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.55625% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. 24,593 576 Agreement with Goldman Sachs International effective September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.4625% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. 12,296 546 Agreement with Goldman Sachs International effective September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.475% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. 6,148 191 Agreement with Goldman Sachs International effective September 2, 2004, terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference obligation are liquidated, the fund receives a payment of the outstanding notional amount times 2.6% and the fund pays in the event of a credit default in one of the underlying securities in the basket of BB CMBS securities. 3,074 30 Total $3,217 NOTES (a) Percentages indicated are based on net assets of $69,269,056. (b) The aggregate identified cost on a tax basis is $69,859,019, resulting in gross unrealized appreciation and depreciation of $2,610,198 and $3,904,042, respectively, or net unrealized depreciation of (c) Senior loans are exempt from registration under the Security Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically.
